Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 4, 2021 has been entered. Claim 15 is cancelled, claims 16-21 are new, and claims 1-14 and 16-21 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection, 112(b) rejection, 101 rejection, and 112(f) rejection previously set forth in the Non-Final Office Action mailed August 5, 2021.  

Response to Arguments
Applicant’s arguments filed November 4, 2021 with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 1-8, 11-14, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansen (US 20130178742 A1, published July 11, 2013) in view of Yoshimura et al. (US 20160058411 A1, published March 3, 2016), Barnard et al. (US 6406431 B1, published June 18, 2002), McMorrow et al. (US 8221321 B2, published July 17, 2012), and Mattrey et al. (US 9713459 B2, published July 25, 2017 with a priority date of June 11, 2013), hereinafter referred to as Kristiansen, Yoshimura, Barnard, McMorrow, and Mattrey, respectively.
Regarding claim 1, Kristiansen teaches a bladder monitoring system for processing data pertaining to echo signals from a wearable bladder monitoring device (Fig. 1; see pg. 5, col. 2, para. 0068 — “...the 
a fastener adapted to secure the wearable bladder monitor device to a subject's body (Fig. 1; see pg. 5, col. 2, para. 0068 — “...the torso of an individual 1 who is to have his bladder volume monitored. With this end in view, the individual is provided with a fixture in the form of a belt 2...” where the fastener is equated to belt 2); 
a phased array of ultrasound transducers having configurable output frequencies (see para. 0068 – “The apparatus 3 for the bladder monitoring measurement is arranged in the belt, based on a plurality of individual ultrasound transducer arrays 4 that are of the phased-array type.”; see para. 0054 – “When referring to the means for controlling the ultrasound signal transmission and reception, it may be understood as the method and electrical components for exciting the individual transducer elements, determining the frequency of excitation, setting time delays and the reception of the reflected ultrasound signals.” so configurable output frequencies is equated to controlling ultrasound signals by determining the frequency of excitation); 
a configurable phased array controller adapted to control the phased array of ultrasound transducers to direct ultrasound beams into the subject's body under a plurality of discrete beam angles and to collect echo signals of the ultrasound beams (see para. 0054 – “When referring to the means for controlling the ultrasound signal transmission and reception, it may be understood as the method and electrical components for exciting the individual transducer elements, determining the frequency of excitation, setting time delays and the reception of 
wherein the configurable phased array controller adapted to direct a set of ultrasound beams into the subject's body for at least a subset of the discrete beam angles in response to a configuration instruction defining the respective output frequencies of the ultrasound beams in the set of ultrasound beams (see para. 0069 – “…the individual transducer array is composed of multiple piezoelectric crystals arranged in parallel which are capable of emitting signals in various angles by time delayed, individual excitation in a plane.”). 
Kristiansen does not explicitly teach: 
a device transceiver adapted to communicate data pertaining to echo signals; 
a system transceiver adapted to communicate data pertaining to echo signals from the device transceiver of the bladder monitoring device; and 
a data processor communicatively coupled to the system transceiver and adapted to process the data pertaining to the echo signals to: PCIP.21154Attorney Docket No. 2017P01642WOUSApplication Serial Number 16/500,145 Response to Office Action Dated August 5, 2021 
identify an edge of a subject's pelvic bone proximal to a subject's bladder from data pertaining to at least one of the echo signals; 
determine an orientation of the wearable bladder monitoring device relative to the pelvic bone based on beam angle information associated with the at least one of echo signals; and 
derive bladder information from the data based on the determined orientation; 
the data processor further being arranged to: 
generate the configuration instruction defining a set of output frequencies for at least a subset of the discrete beam angles based on defined bladder information for determining a degree of turbidity of urine contained in bladder; and 
control the system transceiver to communicate the configuration instruction to the device transceiver of the wearable bladder monitoring device.  
Whereas, Yoshimura, in the same field of endeavor, teaches:
a device transceiver adapted to communicate data pertaining to echo signals (Fig. 25, first communication unit 33 (equated to device transceiver) of measuring instrument main body 31 communicating the calculated retained urine volume values related to the ultrasound echoes from the ultrasound probe 10; see pg. 14, col. 1, para. 0176 — “...a first communication unit 33 that transmits the urine volume in the bladder calculated by the main-body arithmetic unit 24 and its measurement time to the external communication terminal 32.”); 
a system transceiver adapted to communicate data pertaining to echo signals from the device transceiver of the bladder monitoring device (Fig. 25, second communication unit 35 (equated to system transceiver) of external communication terminal 32 receiving data from the first communication unit 33 of measuring instrument main body 31 communicating the calculated retained urine volume values related to the ultrasound echoes from the ultrasound probe 10); and 
a data processor communicatively coupled to the system transceiver (Fig. 25, terminal-side arithmetic unit 37 (equated to a data processor) coupled to the second communication unit 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bladder monitoring system, as disclosed in Kristiansen, by including to the system a system transceiver adapted to communicate data pertaining to echo signals from the device transceiver of the bladder monitoring device, and a data processor communicatively coupled to the system transceiver and adapted to process the data pertaining to the echo signals, as disclosed in Yoshimura. One of ordinary skill in the art would have been motivated to make this modification in order to calculate urination volume and its urination time in the external communication terminal corresponding to the micturition time, as taught in Yoshimura (see para. 0179).
Modified Kristiansen does not explicitly teach: 
identifying an edge of a subject's pelvic bone proximal to a subject's bladder from data pertaining to at least one of the echo signals; 
determining an orientation of the wearable bladder monitoring device relative to the pelvic bone based on beam angle information associated with the at least one of echo signals; and 
deriving bladder information from the data based on the determined orientation; 
the data processor further being arranged to: 
generate the configuration instruction defining a set of output frequencies for at least a subset of the discrete beam angles based on defined bladder information for determining a degree of turbidity of urine contained in bladder; and 
control the system transceiver to communicate the configuration instruction to the device transceiver of the wearable bladder monitoring device.  

identifying an edge of a subject's pelvic bone proximal to a subject's bladder from data pertaining to at least one of the echo signals (see col. 4, lines 31-35 — “...absolute reference points are used inside the body to continuously locate the ultrasound device. The ultrasound device automatically recognizes and locates the bones of the pelvis, in particular the pubic bone and the lower spinal column.”; see col. 5, lines 41-43 — “...the returned ultrasound information is processed to determine the location of the bladder walls as well as identifying the fixed bone structures in the image...”); 
determining an orientation of the device relative to the pelvic bone based on beam angle information associated with the at least one of echo signals (Fig. 1 and 3-4; see col. 2, lines 23-30 — “...an ultrasound device, shown generally at 10, which uses an ultrasound pulse generating and processing system to sample a three-dimensional solid angle scan cone volume also referred to as an image cone volume. In general, the ultrasound device is positioned on the body of a patient so that the patient's bladder is encompassed within the scan cone volume.” so after verifying the adjusted plane broadside angle (equated to beam angle) correlates with a previous plane broadside angle, after completing all planes in the image, the position of the bladder can be determined, and bladder walls can be extracted and bone structures identified); and 
deriving bladder information from the data based on the determined orientation (see col. 3, lines 35-41 — “The resulting ultrasound video, showing the bladder in three dimensions, in essence captures the movement and action of the bladder during the entire voiding sequence, i.e. the video shows the bladder as it changes shape and contracts as well as the action of the muscles and the bladder itself during the entire voiding process.”).

Modified Kristiansen does not explicitly teach: 
generating the configuration instruction defining a set of output frequencies for at least a subset of the discrete beam angles based on defined bladder information for determining a degree of turbidity of urine contained in bladder; and 
control the system transceiver to communicate the configuration instruction to the device transceiver of the wearable bladder monitoring device.  
Whereas, McMorrow, in the same field of endeavor, teaches:
generating the configuration instruction defining a set of output frequencies for at least a subset of the discrete beam angles based on defined bladder information for determining a measurement of urine contained in bladder (see col. 11, lines 29-36 – “Based upon the foregoing, harmonic power amplitudes and frequency ratios may be derived and associated with known fluid volumes and fluid compositions derived from living subjects and/or non-
controlling the system to communicate the configuration instruction to the device (Fig. 1; see col. 4, lines 40-46 – “The transceiver 10 may also be coupled to a computer system (not shown in FIG. 1) that is operable to receive either digital or analog signals from the transceiver 10 and to process the signals to generate a desired ultrasound image. In addition, the computer system may also at least partially control the operation of the transceiver 10.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data processor, as disclosed in modified Kristiansen, by having the data processor arranged to generating the configuration instruction defining a set of output 
Modified Kristiansen does not explicitly teach where the measurement of urine is the degree of turbidity of urine. 
Whereas, Mattrey, in the same field of endeavor, teaches determining a degree of turbidity of urine (see col. 3, lines 3-10, 16-22, 39-45 – “…positioning an ultrasound transducer over the location of interest; and generating and detecting an ultrasound signal to generate an image therefrom, wherein the presence of microbubbles within the image indicates the presence of localized H2O2. In one embodiment, the location of interest may be a fluid extracted from a patient such as urine, pus, or liquid removed from a mass…In all cases, the ultra sound transducer is positioned over the fluid or tissue or location of interest and used to detect a signal generated by microbubbles. This signal can be used to generate an ultrasound image to visualize the generated microbubbles, where the presence of microbubbles indicates the presence of localized H2O2… a method is provided to visualize the presence and distribution of low concentrations of hydrogen peroxide (H2O2) in vivo using ultrasound imaging, by introducing a reacting agent(s) or a catalytic material(s) in vivo to convert H2O2 into water and oxygen (O2) bubbles. The bubbles can then be visualized using ultrasound imaging devices.” Where the degree of turbidity in urine is equated to the presence of localized H2O2 (hydrogen peroxide) in urine). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data processor, as disclosed in modified Kristiansen, by having the data processor arranged to determine a degree of turbidity of urine, as disclosed in Mattrey. One of ordinary skill in the art would have been motivated to make this modification in order to detect infections 
Furthermore, regarding claim 2, Kristiansen further teaches a system further comprising the wearable bladder monitoring device (Fig. 1; see pg. 5, col. 2, para. 0068 — “...the torso of an individual 1 who is to have his bladder volume monitored. With this end in view, the individual is provided with a fixture in the form of a belt 2...).
Furthermore, regarding claim 3, Kristiansen further teaches wherein the configurable phased array controller is further configurable to operate the phased array of ultrasound transducers at an operating frequency defined by a monitoring instruction received through the device transceiver (see para. 0068 – “The apparatus 3 for the bladder monitoring measurement is arranged in the belt, based on a plurality of individual ultrasound transducer arrays 4 that are of the phased-array type.”; see para. 0054 – “When referring to the means for controlling the ultrasound signal transmission and reception, it may be understood as the method and electrical components for exciting the individual transducer elements, determining the frequency of excitation, setting time delays and the reception of the reflected ultrasound signals.” so configurable output frequencies is equated to controlling ultrasound signals by determining the frequency of excitation). 

Furthermore, regarding claim 4, Yoshimura further wherein the device transceiver comprises a wireless communication transceiver (Fig. 25, first communication unit 33 (equated to device transceiver) of measuring instrument main body 31; see pg. 14, col. 1, para. 0178 — “Communication between the measuring instrument main body 31 and the external communication terminal 32 is performed using a wireless communication system...”).
Furthermore, regarding claim 5, Kristiansen further teaches wherein the fastener comprises a strap attached to the wearable PCIP.21155Attorney Docket No. 2017P01642WOUSApplication Serial Number 16/500,145 Response to Office Action Dated August 5, 2021 bladder monitoring device (Fig. 1; see pg. 5, col. 2, para. 0068 — “...the or an adhesive layer on a subject-facing surface of the wearable bladder monitoring device.  
Furthermore, regarding claim 6, Kristiansen further teaches wherein the set of ultrasound frequencies comprises a first set of ultrasound frequencies for a first discrete beam angle in the subset and a second set of ultrasound frequencies for a second discrete beam angle in the subset (see para. 0054 – “When referring to the means for controlling the ultrasound signal transmission and reception, it may be understood as the method and electrical components for exciting the individual transducer elements, determining the frequency of excitation, setting time delays and the reception of the reflected ultrasound signals.”; see para. 0069 – “…the individual transducer array is composed of multiple piezoelectric crystals arranged in parallel which are capable of emitting signals in various angles by time delayed, individual excitation in a plane.”; see para. 0081 – “The apparatus according to the present invention may advantageously comprise electronic circuits for controlling the individual transducer arrays, including excitation of these as well as data collection from the received signals.”). 
Furthermore, regarding claim 7, Mattrey further teaches wherein the data processor is further adapted to determine the degree of turbidity of urine from the data pertaining to the echo signals of the set of ultrasound beams (see col. 3, lines 3-10, 16-22, 39-45 – “…positioning an ultrasound transducer over the location of interest; and generating and detecting an ultrasound signal to generate an image therefrom, wherein the presence of microbubbles within the image indicates the presence of localized H2O2. In one embodiment, the location of interest may be a fluid extracted from a patient such as urine, pus, or liquid removed from a mass…In all cases, the ultra sound transducer is positioned over the fluid or tissue or location of interest and used to detect a signal generated by microbubbles. This signal can be used to generate an ultrasound image to visualize the generated microbubbles, where the presence of microbubbles indicates the presence of localized H2O2… a method is provided to visualize the presence 2O2) in vivo using ultrasound imaging, by introducing a reacting agent(s) or a catalytic material(s) in vivo to convert H2O2 into water and oxygen (O2) bubbles. The bubbles can then be visualized using ultrasound imaging devices.” Where the degree of turbidity in urine is equated to the presence of localized H2O2 (hydrogen peroxide) in urine). 
Furthermore, regarding claim 8, McMorrow further teaches wherein the data processor is adapted to determine at least one of a type of a substance and a concentration of a substance in the urine contained in the bladder of the subject based on a frequency-dependent attenuation of the echo signals of the set of ultrasound beams (see col. 11, lines 29-36 – “Based upon the foregoing, harmonic power amplitudes and frequency ratios may be derived and associated with known fluid volumes and fluid compositions derived from living subjects and/or non-living experimental devices, which are then encoded into readily accessible look-up tables, calibration plots or other suitable means for encoding data having utility in measuring the fluid volumes or identifying fluid compositions in an insonified subject.”; see col. 13, lines 47-64 – “To obtain a compositional determination or classification of a given detected fluid, in accord with FIG. 17, the type of bodily fluids contained within a cavity may be ascertained through a comparative analysis of the Goldberg numbers, harmonic ratios, and attenuation factors within the insonified region. The Goldberg numbers; harmonic ratios, and attenuation factors stored within a database may then be accessed to determine the fluid composition. A fluid composition may thus be determined by accessing a calibration plot, interpolating from a look-up table, or applying regression analysis, as previously described. The volume and compositional look up tables or calibration plots illustrated in FIGS. 16 and 17 may be obtained from ultrasound information databases derived from simulated human models, accumulating clinical measurements obtained from patients stored in a separate database, or a combination of simulated models and clinical measurements.”). 
Furthermore, regarding claim 11, Kristiansen further teaches wherein the data processor further is adapted to define an operating frequency of the device based on a change in estimated bladder volume 
The motivation for claims 4, 7-8, and 11 was shown previously in claim 1.

Regarding claim 12, Kristiansen teaches a computer-implemented method for determining bladder information of a subject monitored with a wearable bladder monitoring device (Fig. 1; see pg. 5, col. 2, para. 0068 — “...the torso of an individual 1 who is to have his bladder volume monitored. With this end in view, the individual is provided with a fixture in the form of a belt 2, which may also be integrated in the waistband of the pants. The apparatus 3 for the bladder monitoring measurement is arranged in the belt, based on a plurality of individual ultrasound transducer arrays 4 that are of the phased-array type.” Where the wearable bladder monitoring device is apparatus 3) comprising: 
a fastener adapted to secure the wearable bladder monitor device to a subject's body (Fig. 1; see pg. 5, col. 2, para. 0068 — “...the torso of an individual 1 who is to have his bladder volume monitored. With this end in view, the individual is provided with a fixture in the form of a belt 2...” where the fastener is equated to belt 2); 
a phased array of ultrasound transducers having configurable output frequencies (see para. 0068 – “The apparatus 3 for the bladder monitoring measurement is arranged in the belt, based on a plurality of individual ultrasound transducer arrays 4 that are of the phased-array type.”; see para. 0054 – “When referring to the means for controlling the ultrasound signal transmission and reception, it may be understood as the method and electrical components for exciting the individual transducer elements, determining the frequency of excitation, setting time delays and the reception of the reflected ultrasound signals.” so configurable output frequencies is equated to controlling ultrasound signals by determining the frequency of excitation); 
a configurable phased array controller adapted to control the phased array of ultrasound transducers to direct ultrasound beams into the subject's body under a plurality of discrete beam angles and to collect echo signals of the ultrasound beams (see para. 0054 – “When referring to the means for controlling the ultrasound signal transmission and reception, it may be understood as the method and electrical components for exciting the individual transducer elements, determining the frequency of excitation, setting time delays and the reception of the reflected ultrasound signals.”; see para. 0069 – “…the individual transducer array is composed of multiple piezoelectric crystals arranged in parallel which are capable of emitting signals in various angles by time delayed, individual excitation in a plane.”; see para. 0081 – “The apparatus according to the present invention may advantageously comprise electronic circuits for controlling the individual transducer arrays, including excitation of these as well as data collection from the received signals.”), 
wherein the configurable phased array controller adapted to direct a set of ultrasound beams into the subject's body for at least a subset of the discrete beam angles in response to a configuration instruction defining the respective output 
Kristiansen does not explicitly teach: 
a device transceiver adapted to communicate data pertaining to echo signals of the ultrasound beams; 
processing the data pertaining to the echo signals to: PCIP.21154Attorney Docket No. 2017P01642WOUSApplication Serial Number 16/500,145 Response to Office Action Dated August 5, 2021 
identify an edge of a subject's pelvic bone proximal to a subject's bladder from data pertaining to at least one of the echo signals; 
determine an orientation of the wearable bladder monitoring device relative to the pelvic bone based on beam angle information associated with the at least one of echo signals; and 
derive bladder information from the data based on the determined orientation; 
generate the configuration instruction defining a set of output frequencies for at least a subset of the discrete beam angles based on defined bladder information for determining a degree of turbidity of urine contained in bladder; and 
communicate the configuration instruction to the device transceiver. 
Whereas, Yoshimura, in the same field of endeavor, teaches:
a device transceiver adapted to communicate data pertaining to echo signals of the ultrasound beams (Fig. 25, first communication unit 33 (equated to device transceiver) of measuring instrument main body 31 communicating the calculated retained urine volume values related to the ultrasound echoes from the ultrasound probe 10; see pg. 14, col. 1, para. 
processing the data pertaining to the echo signals (see Abstract — “...an arithmetic unit that calculates urine volume in the bladder on the basis of the reflected waves.” Where the data processor is equated to the arithmetic unit). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in Kristiansen, by including to the method a device transceiver adapted to communicate data pertaining to echo signals of the ultrasound beams and processing the data pertaining to the echo signals, as disclosed in Yoshimura. One of ordinary skill in the art would have been motivated to make this modification in order to calculate urination volume and its urination time in the external communication terminal corresponding to the micturition time, as taught in Yoshimura (see para. 0179).
Modified Kristiansen does not explicitly teach: 
identifying an edge of a subject's pelvic bone proximal to a subject's bladder from data pertaining to at least one of the echo signals; 
determining an orientation of the wearable bladder monitoring device relative to the pelvic bone based on beam angle information associated with the at least one of echo signals; and 
deriving bladder information from the data based on the determined orientation; 
generate the configuration instruction defining a set of output frequencies for at least a subset of the discrete beam angles based on defined bladder information for determining a degree of turbidity of urine contained in bladder; and 
communicate the configuration instruction to the device transceiver.  
Whereas, Barnard, in the same field of endeavor teaches:
identifying an edge of a subject's pelvic bone proximal to a subject's bladder from data pertaining to at least one of the echo signals (see col. 4, lines 31-35 — “...absolute reference points are used inside the body to continuously locate the ultrasound device. The ultrasound device automatically recognizes and locates the bones of the pelvis, in particular the pubic bone and the lower spinal column.”; see col. 5, lines 41-43 — “...the returned ultrasound information is processed to determine the location of the bladder walls as well as identifying the fixed bone structures in the image...”); 
determining an orientation of the wearable bladder monitoring device relative to the pelvic bone based on beam angle information associated with the at least one of echo signals (Fig. 1 and 3-4; see col. 2, lines 23-30 — “...an ultrasound device, shown generally at 10, which uses an ultrasound pulse generating and processing system to sample a three-dimensional solid angle scan cone volume also referred to as an image cone volume. In general, the ultrasound device is positioned on the body of a patient so that the patient's bladder is encompassed within the scan cone volume.” so after verifying the adjusted plane broadside angle (equated to beam angle) correlates with a previous plane broadside angle, after completing all planes in the image, the position of the bladder can be determined, and bladder walls can be extracted and bone structures identified); and 
deriving bladder information from the data based on the determined orientation (see col. 3, lines 35-41 — “The resulting ultrasound video, showing the bladder in three dimensions, in essence captures the movement and action of the bladder during the entire voiding sequence, i.e. the video shows the bladder as it changes shape and contracts as well as the action of the muscles and the bladder itself during the entire voiding process.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in modified Kristiansen, by including to 
Modified Kristiansen does not explicitly teach: 
generating the configuration instruction defining a set of output frequencies for at least a subset of the discrete beam angles based on defined bladder information for determining a degree of turbidity of urine contained in bladder; and 
communicating the configuration instruction to the device transceiver.  
Whereas, McMorrow, in the same field of endeavor, teaches:
generating the configuration instruction defining a set of output frequencies for at least a subset of the discrete beam angles based on defined bladder information for determining a measurement of urine contained in bladder (see col. 11, lines 29-36 – “Based upon the foregoing, harmonic power amplitudes and frequency ratios may be derived and associated with known fluid volumes and fluid compositions derived from living subjects and/or non-living experimental devices, which are then encoded into readily accessible look-up tables, calibration plots or other suitable means for encoding data having utility in measuring the fluid volumes or identifying fluid compositions in an insonified subject.”; see col. 13, lines 47-
communicating the configuration instruction to the device (Fig. 1; see col. 4, lines 40-46 – “The transceiver 10 may also be coupled to a computer system (not shown in FIG. 1) that is operable to receive either digital or analog signals from the transceiver 10 and to process the signals to generate a desired ultrasound image. In addition, the computer system may also at least partially control the operation of the transceiver 10.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in modified Kristiansen, by including to the method generating the configuration instruction defining a set of output frequencies for at least a subset of the discrete beam angles based on defined bladder information for determining a measurement of urine contained in bladder, and controlling the system to communicate the configuration instruction to the device, as disclosed in McMorrow. One of ordinary skill in the art would have been motivated to 
Modified Kristiansen does not explicitly teach where the measurement of urine is the degree of turbidity of urine. 
Whereas, Mattrey, in the same field of endeavor, teaches determining a degree of turbidity of urine (see col. 3, lines 3-10, 16-22, 39-45 – “…positioning an ultrasound transducer over the location of interest; and generating and detecting an ultrasound signal to generate an image therefrom, wherein the presence of microbubbles within the image indicates the presence of localized H2O2. In one embodiment, the location of interest may be a fluid extracted from a patient such as urine, pus, or liquid removed from a mass…In all cases, the ultra sound transducer is positioned over the fluid or tissue or location of interest and used to detect a signal generated by microbubbles. This signal can be used to generate an ultrasound image to visualize the generated microbubbles, where the presence of microbubbles indicates the presence of localized H2O2… a method is provided to visualize the presence and distribution of low concentrations of hydrogen peroxide (H2O2) in vivo using ultrasound imaging, by introducing a reacting agent(s) or a catalytic material(s) in vivo to convert H2O2 into water and oxygen (O2) bubbles. The bubbles can then be visualized using ultrasound imaging devices.” Where the degree of turbidity in urine is equated to the presence of localized H2O2 (hydrogen peroxide) in urine). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method, as disclosed in modified Kristiansen, by including to the method determining a degree of turbidity of urine, as disclosed in Mattrey. One of ordinary skill in the art would have been motivated to make this modification in order to detect infections or other diseases associated with elevated level of hyrdrogen peroxide such as cancer or ischemic injury, as taught in Mattrey (see col. 2, lines 59-67). 
2O2. In one embodiment, the location of interest may be a fluid extracted from a patient such as urine, pus, or liquid removed from a mass…In all cases, the ultra sound transducer is positioned over the fluid or tissue or location of interest and used to detect a signal generated by microbubbles. This signal can be used to generate an ultrasound image to visualize the generated microbubbles, where the presence of microbubbles indicates the presence of localized H2O2… a method is provided to visualize the presence and distribution of low concentrations of hydrogen peroxide (H2O2) in vivo using ultrasound imaging, by introducing a reacting agent(s) or a catalytic material(s) in vivo to convert H2O2 into water and oxygen (O2) bubbles. The bubbles can then be visualized using ultrasound imaging devices.” Where the degree of turbidity in urine is equated to the presence of localized H2O2 (hydrogen peroxide) in urine).
Furthermore, regarding claim 14, McMorrow further teaches a method further comprising determining at least one of a type of at least one substance and a concentration of at least one substance in the urine contained in the bladder of the subject based on a frequency-dependent attenuation of the echo signals of the set of ultrasound beams (see col. 11, lines 29-36 – “Based upon the foregoing, harmonic power amplitudes and frequency ratios may be derived and associated with known fluid volumes and fluid compositions derived from living subjects and/or non-living experimental devices, which are then encoded into readily accessible look-up tables, calibration plots or other suitable means for encoding data having utility in measuring the fluid volumes or identifying fluid compositions in an insonified subject.”; see col. 13, lines 47-64 – “To obtain a compositional determination or classification of a given detected fluid, in accord with FIG. 17, the type of bodily fluids contained within a cavity may be ascertained through 
The motivation for claims 13-14 was shown previously in claim 12.

Regarding claim 16, Kristiansen teaches a non-transitory computer readable medium that stores instructions, which when executed by a processor, cause the processor (see pg. 5, col. 1, para. 0053 – “Therefore, the said portable fixture may have an integrated controller, which has electronic circuits, at least one microprocessor, memory storage and means for control ling the ultrasound signal transmission of the at least two individual transducer arrays…”; see para. 0081 – “Electronic circuits in the form of signal processors or microprocessors will be capable of calculating the volume of the bladder on the basis of algorithms which are simple to develop for a person skilled in the art.”) to: 
a wearable bladder monitoring device (Fig. 1; see pg. 5, col. 2, para. 0068 — “...the torso of an individual 1 who is to have his bladder volume monitored. With this end in view, the individual is provided with a fixture in the form of a belt 2...” where the fastener is equated to belt 2); and 
a configurable phased array controller to generate a set of ultrasound beams each having a defined output frequency of the set of output frequencies for each of the discrete beam angles in the subset of discrete beam angles (see para. 0054 – “When referring to the means 
Kristiansen does not explicitly teach: 
process received data pertaining to echo signals from a device transceiver to: 
identify an edge of a subject's pelvic bone proximal to a subject's bladder from data pertaining to at least one echo signal; 
determine an orientation of a device relative to a pelvic bone based on beam angle information associated with the at least one echo signal; and 
derive bladder information from the data based on the determined orientation; 
generate a configuration instruction defining a set of output frequencies for at least a subset of discrete beam angles based on defined bladder information for determining a degree of turbidity of urine contained in the bladder; and 
communicate the configuration instruction to the device transceiver.
Whereas, Yoshimura, in the same field of endeavor, teaches processing received data pertaining to echo signals from a device transceiver (Fig. 25, first communication unit 33 (equated to device transceiver) of measuring instrument main body 31 communicating the calculated retained urine volume values related to the ultrasound echoes from the ultrasound probe 10; see pg. 14, col. 1, para. 0176 — 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in Kristiansen, by having the processor process received data pertaining to echo signals from a device transceiver, as disclosed in Yoshimura. One of ordinary skill in the art would have been motivated to make this modification in order to calculate urination volume and its urination time in the external communication terminal corresponding to the micturition time, as taught in Yoshimura (see para. 0179).
Modified Kristiansen does not explicitly teach:
identify an edge of a subject's pelvic bone proximal to a subject's bladder from data pertaining to at least one echo signal; 
determine an orientation of a device relative to a pelvic bone based on beam angle information associated with the at least one echo signal; and 
derive bladder information from the data based on the determined orientation; 
generate a configuration instruction defining a set of output frequencies for at least a subset of discrete beam angles based on defined bladder information for determining a degree of turbidity of urine contained in the bladder; and 
communicate the configuration instruction to the device transceiver.
Whereas, Barnard, in the same field of endeavor teaches:
identifying an edge of a subject's pelvic bone proximal to a subject's bladder from data pertaining to at least one of the echo signals (see col. 4, lines 31-35 — “...absolute reference points are used inside the body to continuously locate the ultrasound device. The ultrasound device automatically recognizes and locates the bones of the pelvis, in particular the pubic bone and the lower spinal column.”; see col. 5, lines 41-43 — “...the returned ultrasound 
determining an orientation of the device relative to the pelvic bone based on beam angle information associated with the at least one of echo signals (Fig. 1 and 3-4; see col. 2, lines 23-30 — “...an ultrasound device, shown generally at 10, which uses an ultrasound pulse generating and processing system to sample a three-dimensional solid angle scan cone volume also referred to as an image cone volume. In general, the ultrasound device is positioned on the body of a patient so that the patient's bladder is encompassed within the scan cone volume.” so after verifying the adjusted plane broadside angle (equated to beam angle) correlates with a previous plane broadside angle, after completing all planes in the image, the position of the bladder can be determined, and bladder walls can be extracted and bone structures identified); and 
deriving bladder information from the data based on the determined orientation (see col. 3, lines 35-41 — “The resulting ultrasound video, showing the bladder in three dimensions, in essence captures the movement and action of the bladder during the entire voiding sequence, i.e. the video shows the bladder as it changes shape and contracts as well as the action of the muscles and the bladder itself during the entire voiding process.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in modified Kristiansen, by having the processor identify an edge of a subject's pelvic bone proximal to a subject's bladder from data pertaining to at least one of the echo signals, determine an orientation of the wearable bladder monitoring device relative to the pelvic bone based on beam angle information associated with the at least one of echo signals, and derive bladder information from the data based on the determined orientation, as disclosed in Barnard. One of ordinary skill in the art would have been motivated to make this modification in order 
Modified Kristiansen does not explicitly teach:
generate a configuration instruction defining a set of output frequencies for at least a subset of discrete beam angles based on defined bladder information for determining a degree of turbidity of urine contained in the bladder; and 
communicate the configuration instruction to the device transceiver.
Whereas, McMorrow, in the same field of endeavor, teaches:
generating the configuration instruction defining a set of output frequencies for at least a subset of the discrete beam angles based on defined bladder information for determining a measurement of urine contained in bladder (see col. 11, lines 29-36 – “Based upon the foregoing, harmonic power amplitudes and frequency ratios may be derived and associated with known fluid volumes and fluid compositions derived from living subjects and/or non-living experimental devices, which are then encoded into readily accessible look-up tables, calibration plots or other suitable means for encoding data having utility in measuring the fluid volumes or identifying fluid compositions in an insonified subject.”; see col. 13, lines 47-64 – “To obtain a compositional determination or classification of a given detected fluid, in accord with FIG. 17, the type of bodily fluids contained within a cavity may be ascertained through a comparative analysis of the Goldberg numbers, harmonic ratios, and attenuation factors within the insonified region. The Goldberg numbers; harmonic ratios, and attenuation factors stored within a database may then be accessed to determine the fluid composition. A 
communicate the configuration instruction to the device (Fig. 1; see col. 4, lines 40-46 – “The transceiver 10 may also be coupled to a computer system (not shown in FIG. 1) that is operable to receive either digital or analog signals from the transceiver 10 and to process the signals to generate a desired ultrasound image. In addition, the computer system may also at least partially control the operation of the transceiver 10.”). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the processor, as disclosed in modified Kristiansen, by having the processor generate the configuration instruction defining a set of output frequencies for at least a subset of the discrete beam angles based on defined bladder information for determining a measurement of urine contained in bladder, and communicate the configuration instruction to the device, as disclosed in McMorrow. One of ordinary skill in the art would have been motivated to make this modification in order to differentiate between various bodily fluid compositions in a cavity, as disclosed in McMorrow (see col. 12, lines 12-27).
Whereas, Mattrey, in the same field of endeavor, teaches determining a degree of turbidity of urine (see col. 3, lines 3-10, 16-22, 39-45 – “…positioning an ultrasound transducer over the location of interest; and generating and detecting an ultrasound signal to generate an image therefrom, wherein the 2O2. In one embodiment, the location of interest may be a fluid extracted from a patient such as urine, pus, or liquid removed from a mass…In all cases, the ultra sound transducer is positioned over the fluid or tissue or location of interest and used to detect a signal generated by microbubbles. This signal can be used to generate an ultrasound image to visualize the generated microbubbles, where the presence of microbubbles indicates the presence of localized H2O2… a method is provided to visualize the presence and distribution of low concentrations of hydrogen peroxide (H2O2) in vivo using ultrasound imaging, by introducing a reacting agent(s) or a catalytic material(s) in vivo to convert H2O2 into water and oxygen (O2) bubbles. The bubbles can then be visualized using ultrasound imaging devices.” Where the degree of turbidity in urine is equated to the presence of localized H2O2 (hydrogen peroxide) in urine). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data processor, as disclosed in modified Kristiansen, by having the data processor arranged to determine a degree of turbidity of urine, as disclosed in Mattrey. One of ordinary skill in the art would have been motivated to make this modification in order to detect infections or other diseases associated with elevated level of hyrdrogen peroxide such as cancer or ischemic injury, as taught in Mattrey (see col. 2, lines 59-67). 
Furthermore, regarding claim 17, Mattrey further teaches wherein the instructions, which when executed by a processor, further cause the processor to determine the degree of turbidity from the data pertaining to the echo signals of the set of ultrasound beams (see col. 3, lines 3-10, 16-22, 39-45 – “…positioning an ultrasound transducer over the location of interest; and generating and detecting an ultrasound signal to generate an image therefrom, wherein the presence of microbubbles within the image indicates the presence of localized H2O2. In one embodiment, the location of interest may be a fluid extracted from a patient such as urine, pus, or liquid removed from a mass…In all cases, the ultra sound transducer is positioned over the fluid or tissue or location of interest and used to detect a signal 
Furthermore, regarding claim 18, McMorrow further teaches wherein the instructions, which when executed by a processor, further cause the processor to determine at least one of a type of at least one substance and a concentration of at least one substance in the urine contained in the bladder of a subject based on a frequency- dependent attenuation of the echo signals of the set of ultrasound beams  (see col. 11, lines 29-36 – “Based upon the foregoing, harmonic power amplitudes and frequency ratios may be derived and associated with known fluid volumes and fluid compositions derived from living subjects and/or non-living experimental devices, which are then encoded into readily accessible look-up tables, calibration plots or other suitable means for encoding data having utility in measuring the fluid volumes or identifying fluid compositions in an insonified subject.”; see col. 13, lines 47-64 – “To obtain a compositional determination or classification of a given detected fluid, in accord with FIG. 17, the type of bodily fluids contained within a cavity may be ascertained through a comparative analysis of the Goldberg numbers, harmonic ratios, and attenuation factors within the insonified region. The Goldberg numbers; harmonic ratios, and attenuation factors stored within a database may then be accessed to determine the fluid composition. A fluid composition may thus be determined by accessing a calibration plot, interpolating from a look-up table, or applying regression analysis, as previously described. The volume and compositional look up tables or calibration plots illustrated in FIGS. 16 and 17 may be obtained from ultrasound information databases derived from simulated human models, accumulating clinical 
Furthermore, regarding claim 19, McMorrow further teaches wherein the instructions, which when executed by a processor, further cause the processor to determine at least one of a type of a substance and a concentration of a substance in the urine contained in the bladder of a subject based on a frequency-dependent attenuation of the echo signals of the set of ultrasound beams (see col. 11, lines 29-36 – “Based upon the foregoing, harmonic power amplitudes and frequency ratios may be derived and associated with known fluid volumes and fluid compositions derived from living subjects and/or non-living experimental devices, which are then encoded into readily accessible look-up tables, calibration plots or other suitable means for encoding data having utility in measuring the fluid volumes or identifying fluid compositions in an insonified subject.”; see col. 13, lines 47-64 – “To obtain a compositional determination or classification of a given detected fluid, in accord with FIG. 17, the type of bodily fluids contained within a cavity may be ascertained through a comparative analysis of the Goldberg numbers, harmonic ratios, and attenuation factors within the insonified region. The Goldberg numbers; harmonic ratios, and attenuation factors stored within a database may then be accessed to determine the fluid composition. A fluid composition may thus be determined by accessing a calibration plot, interpolating from a look-up table, or applying regression analysis, as previously described. The volume and compositional look up tables or calibration plots illustrated in FIGS. 16 and 17 may be obtained from ultrasound information databases derived from simulated human models, accumulating clinical measurements obtained from patients stored in a separate database, or a combination of simulated models and clinical measurements.”).
	The motivation for claims 17-19 was shown previously in claim 16.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansen in view of Yoshimura, Barnard, McMorrow, and Mattrey, as applied to claim 1 and 16 above, respectively, and in further view of Ganguly et al. (US 4926871 A, published May 22, 1990), hereinafter referred to as Ganguly (US 4926871 A). 
Regarding claim 9, Kristiansen in view of Yoshimura, Barnard, McMorrow, and Mattrey teaches all of the elements disclosed in claim 1 above.
Kristiansen in view of Yoshimura, Barnard, McMorrow, and Mattrey does not explicitly teach wherein the data processor is adapted to estimate a diameter of the subject's bladder for each echo signal from the data pertaining to the echo signals of the ultrasound beams and to estimate a bladder volume by fitting the estimated diameters of the subject's bladder to a defined bladder model and estimating the bladder volume from a fitting result.  
Whereas, Ganguly (US 4926871 A), in the same field of endeavor, teaches wherein the data processor is adapted to estimate a diameter of the subject's bladder for each echo signal from the data pertaining to the echo signals of the ultrasound beams and to estimate a bladder volume by fitting the estimated diameters of the subject's bladder to a defined bladder model and estimating the bladder volume from a fitting result (Fig. 1, interwall distance is a diameter from the front wall to the back wall of the bladder 13; see col. 7, lines 20-24 — “When all of the interwall distance estimates are completed and the average distance has been calculated, the distance information is used with an appropriate geometric model of the bladder and the estimated bladder volume is computed.”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data processor, as disclosed in Kristiansen in view of Yoshimura, Barnard, McMorrow, and Mattrey, by having the data processor adapted to estimate a bladder volume by fitting the estimated diameters of the subject's bladder to a defined bladder model and estimating the bladder volume from a fitting result, as disclosed in Ganguly (US 4926871 A). One of 
Furthermore, regarding claim 20, Ganguly (US 4926871 A) further teaches wherein the instructions, which when executed by a processor, further cause the processor to estimate a diameter of a subject's bladder for each echo signal from the data pertaining to the echo signals of the ultrasound beams and to estimate a bladder volume by fitting the estimated diameters of the subject's bladder to a defined bladder model and estimating the bladder volume from a fitting result (Fig. 1, interwall distance is a diameter from the front wall to the back wall of the bladder 13; see col. 7, lines 20-24 — “When all of the interwall distance estimates are completed and the average distance has been calculated, the distance information is used with an appropriate geometric model of the bladder and the estimated bladder volume is computed.”).
The motivation for claim 20 was shown previously in claim 9.

Claims 10 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kristiansen in view of Yoshimura, Barnard, McMorrow, Mattrey, and Ganguly (US 4926871 A), as applied to claim 9 and 20 above, respectively, and in further view of Ganguly et al. (US 5964710 A, published October 12, 1999), hereinafter referred to as Ganguly (US 5964710 A). 
Regarding claim 10, Kristiansen in view of Yoshimura, Barnard, McMorrow, Mattrey, and Ganguly (US 4926871 A) teaches all of the elements disclosed in claim 9 above. 
Kristiansen in view of Yoshimura, Barnard, McMorrow, Mattrey, and Ganguly (US 4926871 A) does not explicitly teach wherein the data processor is adapted to generate the configuration instruction in response to the estimated bladder volume at least matching a defined minimum value. 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the data processor, as disclosed in Kristiansen in view of Yoshimura, Barnard, McMorrow, Mattrey, and Ganguly (US 4926871 A), by having the data processor adapted to generate the configuration instruction in response to the estimated bladder volume at least matching a defined minimum value, as disclosed in Ganguly (US 5964710 A). One of ordinary skill in the art would have been motivated to make this modification in order to notify the user of the need to void, as taught in Ganguly (US 5964710 A) (see col. 8, lines 32-46). 
Furthermore, regarding claim 21, Ganguly (US 5964710 A) further teaches wherein the instructions, which when executed by a processor, further cause the processor to generate the configuration instruction in response to the estimated bladder volume at least matching a defined minimum value (see col. 4, lines 45-51 — “After determining the cross-sectional areas in the P planes, the processor 18 calculates an estimate of the volume of urine in the bladder, by weighting and combining the P areas. The processor may then compare the estimated volume with a predetermined minimum threshold for voiding, and set off an alarm if the volume meets or exceeds the threshold.”).
The motivation for claim 21 was shown previously in claim 10. 

Conclusion
:
Nagale et al. (US 9492113 B2, published November 15, 2016) discloses a device that monitors and measures the concentration of urea in urine contained in the bladder. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nyrobi Celestine whose telephone number is (571)272-0129.  The examiner can normally be reached on Monday - Thursday, 7:00AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/N.C./Examiner, Art Unit 3793    
/KEITH M RAYMOND/
Supervisory Patent Examiner, Art Unit 3793